Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of applicant’s amendment the objection to the specification has been withdrawn.

In view of applicant’s amendment the 35 U.S.C. 101 rejection of claims 1-7 have been withdrawn.

In view of applicant’s amendment the 35 U.S.C. 112(a) rejection of claims 1, 2 and 4-7 have been withdrawn.

In view of applicant’s amendment the 35 U.S.C. 112(b) rejection of claims 1-7 have been withdrawn.

In view of applicant’s amendment the presumption that 35 U.S.C. 112(f) has been invoked have been withdrawn.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of independent claim 1:
compare color tones between the plurality of images and, in a case when difference in color tones is present between the plurality of images, to detect a shadow region based on  an absolute difference, between a plurality of elements constituting an image of the plurality of images, in intensity of a specific color component included in colors represented by the plurality of elements being greater than a first predetermined threshold and an absolute difference in luminance between the plurality of elements being lower than a first predetermined threshold, the shadow region being a region in the image in which a shadow is cast on a surface of the road

For example, the references below each disclose one or more aspects of the disclosed invention but none disclose or taught the allowable subject matter indicated above:
Irie et al. (JP 2011-065442A, submitted as part of the IDS) discloses a vehicle surroundings recognition apparatus that acquires an image captured by an imaging unit and recognizes a specific target that is present in the surroundings of a vehicle from the acquired image, the imaging unit being mounted to the vehicle to capture an image of an area including a road around the vehicle comprising a shadow detection unit and a recognition unit.  See, for example, 
Miyawaki et al. (US 2011/0032389) discloses determining a shadow region by comparing the brilliance difference and the color phase difference between the region in question with another region to respective thresholds.  See, for example, Fig. 2 and paragraphs 88 (“…unit 114 computes a color phase value (Hue)…by converting an RGB value of an image element included in the image data into an HSV color system”), 94 (“…Based on a condition that a difference between a brilliance of an image element of the extracted region and a brilliance of an image element of a vicinity of the extracted region is greater than or equal to a predetermined threshold value, and, that a difference between a color phase value…for an image element of the extracted region and a color phase value…for an image element of a vicinity of the extracted region is not greater than or equal to a predetermined threshold value…unit 116 determines that the region is a litter shadow”).
Sasaki et al. (US 6,445,809) discloses detecting feature points in an image for use in recognizing a target in the image.  See, for example, Figs. 2 (ref. 23), 4; Col. 9, lines 19-22 (“The arithmetic unit 23…serves as a…edge extracting 
Yanagawa et al. (US 2015/0070394) discloses using both hue and brightness to determine whether a region is shadow.  See, for example, Fig. 3 and paragraph 75 (“…If a difference in the hue between the adjacent areas matches a hue of a light source within a predetermined range, one of those adjacent areas which is lower in the brightness is identified as a shadow. The control device 2 executes the processing of Step 125 to function as the shadow determination unit 24”)
Polidorio et al. (“Automatic shadow segmentation in aerial color images,” 16th Brazilian Symposium on Computer Graphics and Image Processing; Date of Conference: 12-15 Oct. 2003) discloses making shadow determination of individual pixels based on the fact of it having higher saturation with blue/violet colors and lower luminance.  See, for example, Section 3, 1st paragraph (“Due the atmospheric Rayleigh scattering, the shadows areas are highly saturated by blue/violet when compared to the other wavelengths in the visible spectrum (Figure 3b). Under those conditions, it was verified that shaded areas holds two interesting properties: 1. Higher saturation with blue/violet colors (Figure 3b and 3d), and 2. Lower luminance (Figure 3c)”)


Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Funka-Lea et al. (“Combining color and geometry for the active, visual recognition of shadows,” Proceedings of IEEE International Conference on Computer Vision; Date of Conference: 20-23 June 1995)
Sun et al. (“Moving Cast Shadow Detection of Vehicle Using Combined Color Models,” Chinese Conference on Pattern Recognition; Date of Conference: 21-23 Oct. 2010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662
November 5, 2021